Citation Nr: 1635724	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar herniated disc with intervertebral disc syndrome (IVDS), spondylosis (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1972 to June 1992.  The Veteran was awarded the Army Commendation Medal and Meritorious Service Medal.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that proceeding has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is currently employed.  See June 2016 Hearing Transcript, pp. 3-5.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's lumbar spine claim, there appear to be outstanding medical records.  In an undated letter received by VA on June 30, 2016, R. G. confirmed that the Veteran was a patient of the Acupuncture Health Clinic, had been a client since September 2015, and received care for lower back pain.  Records from the Acupuncture Health Clinic have not been sought or associated with the record.  Additionally, Dr. D. V. (discussed in more detail below) reported that she had treated the physician for eight years; however, records from Dr. D. V. have not been associated with the claims file.  On remand, an attempt must be made to obtain those records.

The Veteran was provided a VA (QTC) examination in August 2015.  The examiner noted that the Veteran had a diagnosis of IVDS, and required physician-prescribed bed rest having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See August 2015 Back Disability Benefits Questionnaire (DBQ), pg. 7.  However, during his June 2016 Board hearing, the Veteran testified that his doctor had never prescribed bed rest for his spine disability.  See June 2016 Hearing Transcript, pg. 6.  The August 2015 QTC examiner indicated that neither the Veteran's claims file nor any medical records had been reviewed in the course of the examination, and that the IVDS finding was based on the Veteran's self-described medical history without any supporting documentation.  Given the discrepancy between the Veteran's report at the August 2015 examination and his June 2016 testimony, and the fact that the QTC examiner did not review the Veteran's claims file, the Board finds the Veteran should be provided a new VA examination to determine the current nature and severity of his lumbar spine disability.

Turning to the Veteran's bilateral knee disability claim, the Veteran and his representative have asserted that the claim is based on a secondary theory of entitlement.  See October 2011 letter from DAV; June 2016 Hearing Transcript, pg. 11.  The November 2012 duty to assist letter sent to the Veteran did not provide notice of how to substantiate a claim for service connection based on a service-connected disability.  Thus, the Veteran should be provided proper notice.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has not been afforded a VA examination for his claimed knee disabilities.  The Court has held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or a service-connected disability; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or the Veteran's service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record contains no mention of a diagnosis pertaining to the Veteran's knees.  However, in a July 2016 Physician's Questionnaire, Dr. D. V. wrote that the Veteran had crepitus with passive range of motion but an otherwise negative examination and that she was ordering x-rays of the knees.  Given the presence of some knee symptomatology, the first McLendon element is met.  The Veteran is service-connected for lumbar herniated disc with IVDS, spondylosis; thus, the second McLendon element is met.  Further, the July 2016 Physician's Questionnaire stated that it "was possible" that the Veteran's impaired gait had affected his knees.  Given the low threshold of McLendon, the Board finds the Veteran should be afforded a VA examination to determine the nature of any diagnosed bilateral knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for his claim for service connection for a bilateral knee disability, on a secondary basis.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected lumbar spine disability and right lower extremity radiculopathy and the claimed bilateral knee disability, including the Acupuncture Health Clinic and Dr. D. V.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his lumbar spine and radiculopathy disabilities.  

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected lumbar spine disability, including any bladder or bowel difficulties.  

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed bilateral knee disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide the following opinions:

a)  Identify any diagnosed knee disabilities present since October 2012.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the disability was incurred in or is otherwise related to active service, to include the Veteran's report that constant climbing and running during service caused him knee pain.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is caused by the Veteran's service-connected lumbar spine disability.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is aggravated (i.e., chronically worsened beyond the natural progress of the disease) by the Veteran's service-connected lumbar spine disability.  If the examiner determines that any knee disability is aggravated by the service-connected lumbar spine disability, to the extent feasible the examiner should report the baseline level of severity of the knee disability prior to the onset of aggravation.  If some of the increase in severity of the knee disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




